 Case 1:19-cr-00392-PKC Document 68 Filed 08/18/20 Page 1 of 1 PageID #: 396


                                                                                        Wilson Sonsini Goodrich & Rosati
                                                                                        Professional Corporation
                                                                                        1301 Avenue of the Americas
                                                                                        40th Floor
                                                                                        New York, New York 10019-6022
                                                                                        O: 212.999.5800
                                                                                        F: 212.999.5899



                                                  August 18, 2020

VIA CM/ECF

The Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
271 Cadman Plaza East
Brooklyn, New York 11201

         Re:      United States v. Bo Mao, No. 1:19-cr-00392-PKC

Dear Judge Chen:

        We represent the defendant, Professor Bo Mao, in the above-captioned criminal case.
We write with the consent of the Government to respectfully request an additional four-week
adjournment of the date to file pre-trial motions. The resulting schedule would have the motions
filed on September 18, 2020, responses filed by October 16, 2020, and replies filed by November
18, 2020.

         We thank the Court in advance for its courtesy in this regard.

                                                         Respectfully submitted,

                                                         WILSON SONSINI GOODRICH & ROSATI
                                                         Professional Corporation

                                                         s/ Morris J. Fodeman
                                                         Morris J. Fodeman
                                                         Michael S. Sommer

                                                         THOMPSON & KNIGHT LLP

                                                         s/ Richard B. Roper, III
                                                         Richard B. Roper

                                                         Counsel for Professor Bo Mao

cc:      All Counsel of Record (via CM/ECF)




      AUSTIN   BEIJING     BOSTON   BRUSSELS     HONG KONG      LONDON   LOS ANGELES    NEW YORK      PALO ALTO
               SAN DIEGO    SAN FRANCISCO      SEATTLE    SHANGHAI   WASHINGTON, DC    WILMINGTON, DE
